Exhibit 10.1
 
 


AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT


This Amended and Restated Securities Purchase Agreement (this “Agreement”) is
dated as of May 18, 2016, between OpGen, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and, collectively, the
“Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act, the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.


WHEREAS, the Company and the Purchasers entered into a Securities Purchase
Agreement, dated as of May 11, 2016, in connection with the offer and sale of
certain securities of the Company and the Company and the Purchasers desire to
amend and restate the terms of such agreement to provide for, among other
things, the election of the Purchasers to receive shares of Common Stock (as
defined below) or Preferred Stock (as defined below) in the offering.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:


ARTICLE I.
DEFINITIONS


1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement: (a) capitalized terms that are
not otherwise defined herein have the meanings given to such terms in the
Certificate of Designation (as defined herein), and (b) the following terms have
the meanings set forth in this Section 1.1:


“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.


“Action” shall have the meaning ascribed to such term in Section 3.1(j).


“Additional Filing Date” means the later of (i) the date sixty (60) days after
the date substantially all of the Registrable Securities registered under the
immediately preceding Registration Statement are sold and (ii) the date six (6)
months from the effective date of the immediately preceding Registration
Statement, or, if such date is not a Business Day, the next date that is a
Business Day.
1

--------------------------------------------------------------------------------



“Additional Registration Statement” has the meaning set forth in Section 5.1(a).


“Additional Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the
Commission, (a) sixty (60) days after the Additional Filing Date or (b) five (5)
Trading Days after the Company receives notification from the Commission that
the Additional Registration Statement will not become subject to review and the
Company fails to request to accelerate the effectiveness of the Registration
Statement, or (ii) if the Additional Registration Statement becomes subject to
review by the Commission, ninety (90) days after the Additional Filing Date, or,
if such date is not a Business Day, the next date that is a Business Day.


“Advisors” means Cowen and Company, LLC as lead placement agent, Leerink
Partners LLC as financial advisor and Maxim Group LLC as co-placement agent.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


“Approved Stock Plan” means any employee benefit plan which has been approved by
the Board of Directors, pursuant to which the Company’s securities may be issued
to any employee, officer or director for services provided to the Company.


“Board of Directors” means the board of directors of the Company.


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit F attached hereto.


“CLIA” means the Clinical Laboratories Improvement Act of 1967, as amended.


“Closing” means the Primary Closing or the Secondary Closing, as applicable.


“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the consolidated closing bid price and lowest closing trade price,
respectively, for such security on the Trading Market, as reported by Bloomberg,
or, if the Trading Market begins to operate on an extended hours basis and does
not designate the closing bid price or the closing trade price, as the case may
be, then the last bid price or the last trade price, respectively, of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the consolidated closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the consolidated closing bid price or last trade
price, respectively, of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC or its successors (formerly the National Quotation
Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price or the Closing Sale Price, as the case may be, of such
security on such date shall be the fair market value as mutually determined by
the Company and the holder of the security. If the Company and the holder of the
security are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 6.9. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
 
2

--------------------------------------------------------------------------------

 

 
“Closing Date” means the Primary Closing Date or the Secondary Closing Date, as
applicable.


“Closing Statement” means, for each Closing Date, the Closing Statement in the
form on Annex A attached hereto.


“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Company Counsel” means Ballard Spahr LLP, with offices located at 1735 Market
Street, 51st Floor, Philadelphia, Pennsylvania 19103.


“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the shares of Preferred Stock.


“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.


“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.


“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105, as counsel to the Advisors.


 “Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Shares, Conversion Shares and Warrant Shares have been sold pursuant to Rule
144 or may be sold pursuant to Rule 144 without the requirement for the Company
to be in compliance with the current public information required under Rule 144
and without volume or manner-of-sale restrictions, (c) follows the six-month
anniversary of the Primary Closing Date, provided that a holder of Shares,
Conversion Shares or Warrant Shares is not an Affiliate of the Company, or (d)
all of the Shares, Conversion Shares and Warrant Shares may be sold pursuant to
an exemption from registration under Section 4 of the Securities Act without
volume or manner-of-sale restrictions and Company Counsel has delivered to such
holders a standing written unqualified opinion that resales may then be made by
such holders of the Shares, Conversion Shares and Warrant Shares pursuant to
such exemption, which opinion shall be in form and substance reasonably
acceptable to such holders.
 
 
3

--------------------------------------------------------------------------------


 
“Escrow Agent” means Ballard Spahr LLP, with offices located at 1735 Market
Street, 51st Floor, Philadelphia, Pennsylvania 19103.


“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company, the Escrow Agent and Merck Global Health
Innovation Fund, LLC pursuant to which Merck Global Health Innovation Fund, LLC
shall deposit $3,127,500.88, representing the purchase price of the Remaining
Merck Securities with the Escrow Agent to be applied to the transactions
contemplated hereunder.


“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Excluded Purchasers” means Cowen and Company, LLC (other than Ramius LLC and
any investment funds or managed accounts managed or advised by Ramius LLC),
Leerink Partners LLC and their respective Affiliates, Merck Global Health
Innovation Fund, LLC, jVen Capital, LLC, Timothy J.R. Harris, Ph.D., D.Sc.,
Kevin Krenitsky, M.D., Timothy C. Dec, Robert McG. Lilley, Vadim Sapiro and
Albert J. Risdorfer.


“Execution Date” means the date of this Agreement.


“Exempt Issuance” means any Common Stock issued or issuable: (i) in connection
with any public offering of Common Stock that occurs within twelve (12) months
from the Primary Closing Date, (ii) in connection with any Approved Stock Plan
(as defined below); (iii) upon exercise of the Warrants; (iv) in connection with
any stock split, stock dividend, recapitalization or similar transaction by the
Company; (v) upon conversion of any Preferred Stock into Conversion Shares, or
upon conversion, exercise or exchange of any other Convertible Securities or any
Options which are outstanding on the day immediately preceding the date hereof,
provided that the terms of such other Convertible Securities or Options are not
amended, modified or changed on or after the date hereof; (vi) in connection
with bona fide, strategic transactions, stock acquisitions, mergers, asset
acquisitions, joint ventures or similar transactions approved by the Board of
Directors occurring after the date hereof in each case with non-affiliated third
parties and otherwise on an arm’s-length basis; provided, that, the purpose of
such issuance is not to raise capital; or (vii) pursuant to a bona fide firm
commitment underwritten public offering which generates gross proceeds to the
Company equal to or in excess of $50,000,000 (other than an “at-the-market
offering” as defined in Rule 415(a)(4) under the Securities Act and “equity
lines”).


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.


“FDA” means the U.S. Food and Drug Administration.


“FDCA” means the Federal Food, Drug and Cosmetic Act of 1938, as amended, and
the regulations thereunder.


“Federal Reserve” means the Board of Governors of the Federal Reserve System.
 
 
4

--------------------------------------------------------------------------------


 
“Filing Date” means the Initial Filing Date and the Additional Filing Date, as
applicable.


“FINRA” means the Financial Industry Regulatory Authority, Inc.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).


“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(bb).


“Indemnified Party” shall have the meaning ascribed to such term in Section
4.10.


“Initial Filing Date” means sixty (60) days from the Execution Date.


“Initial Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the
Commission, (a) ninety (90) days after the Execution Date or (b) five (5)
Trading Days after the Company receives notification from the Commission that
the Registration Statement will not become subject to review and the Company
fails to request to accelerate the effectiveness of the Registration Statement,
or (ii) if the Registration Statement becomes subject to review by the
Commission, one hundred and twenty (120) days after the Execution Date, or, if
such date is not a Business Day, the next date that is a Business Day.


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).


“Laboratory Developed Test” shall have the meaning ascribed to such term in
Section 3.1(kk).


“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).


“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Lock-Up Agreement” means the Lock-Up Agreement, dated as of the date hereof, by
and among the Company and the directors, officers, and/or specified stockholders
of the Company, substantially in the form of Exhibit G attached hereto.


“Losses” means any and all losses, obligations, claims, contingencies, damages,
liabilities, settlement costs, costs and expenses, including, without
limitation, all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation.


“Marketing Materials” means the OpGen Corporate Presentation dated April 1, 2016
and the Term Sheet.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).


“Money Laundering Laws” shall have the meaning set forth in Section 3.1(rr).


“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.
 
 
5

--------------------------------------------------------------------------------

 

 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.


“Per Unit Purchase Price” means the price per Unit to be purchased that shall be
based on the Closing Bid Price of the Common Stock on the Trading Market on May
11, 2016, and which equals $1.14375, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
The purchase price for each Unit shall be allocated as $1.05 per Share and
$0.09375 per Warrant.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” means the up to 2,309,428 shares of the Company’s Series A
Convertible Preferred Stock, par value $0.01 per share, issued in connection
with this Agreement, having the rights, preferences and privileges set forth in
the Certificate of Designation, in the form of Exhibit F hereto.


“Primary Closing” means the closing of the purchase and sale of the Securities,
excluding the Remaining Merck Securities, pursuant to Section 2.1(a).


“Primary Closing Date” means the Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount for the Securities to be delivered on the Primary Closing
Date and (ii) the Company’s obligations to deliver the Securities to be
delivered on the Primary Closing Date, in each case, have been satisfied or
waived.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.


“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).


“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).


“Registrable Securities” means the Shares, Conversion Shares and Warrant Shares
issued or issuable pursuant to the Transaction Documents, without taking into
account any limitations on the conversion of Preferred Stock or the exercise of
Warrants, together with any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.
 
 
6

--------------------------------------------------------------------------------


 
“Registration Statement” means a registration statement meeting the requirements
set forth in this Agreement and covering the resale by the Purchasers of the
Shares, Conversion Shares and Warrant Shares.


“Remaining Merck Securities” means the 2,734,427 Units to be delivered to Merck
Global Health Innovation Fund, LLC on the Secondary Closing Date.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


“Required Effectiveness Date” means the Initial Required Effectiveness Date and
the Additional Required Effectiveness Date, as applicable.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).


“Secondary Closing” means the closing of the purchase and sale of the Remaining
Merck Securities pursuant to Section 2.1(b).


“Secondary Closing Date” means the Trading Day on which all conditions precedent
to (i) the Merck Global Health Innovation Fund, LLC’s obligation to pay the
Subscription Amount for the Remaining Merck Securities and (ii) the Company’s
obligations to deliver the Remaining Merck Securities, in each case, have been
satisfied or waived.


“Securities” means the Units, the Shares, the Conversion Shares, the Warrants
and the Warrant Shares, including the Remaining Merck Securities.


“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the shareholders of the Company with respect to the transactions contemplated by
the Transaction Documents, including without limitation the issuance of all of
the Securities representing in excess of 19.99% of the issued and outstanding
Common Stock (as calculated by the Nasdaq Stock Market) on the applicable
Closing Date at a price less than the greater of the book or market value of the
Common Stock or any issuance of Securities resulting in a change of control
under the rules and regulations of the Nasdaq Stock Market.


“Shares” means the shares of Common Stock and, at the option of the Purchasers
pursuant to the terms of this Agreement, Preferred Stock, underlying the Units
and issued or issuable to each Purchaser pursuant to this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 


“Stated Value” shall have the meaning ascribed to such term in the Certificate
of Designation.
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Units purchased hereunder as specified below such Purchaser’s name
on such Purchaser’s signature page to this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.


“Subsidiary” means any Significant Subsidiary (which for purposes of this
Agreement has the meaning ascribed to such term in Regulation S-X under the
Exchange Act) of the Company as set forth on Schedule 3.1(a) and shall, where
applicable, also include any direct or indirect subsidiary of the Company formed
or acquired after the date hereof.


 “Term Sheet” means the May 5, 2016 draft term sheet.


“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on another Trading Market, or (c) if the
Common Stock is not listed or quoted as set forth in clauses (a) or (b) hereof,
any Business Day.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: The New
York Stock Exchange, Inc., The NYSE MKT, The NASDAQ Global Select Market, The
NASDAQ Global Market or The NASDAQ Capital Market (or any successors to any of
the foregoing).


“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Lock-Up Agreement, the Escrow Agreement, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.


“Transfer Agent” means Philadelphia Stock Transfer, Inc., the current transfer
agent of the Company, with a mailing address of 2320 Haverford Road, Ardmore,
Pennsylvania 19003 and a facsimile number of (484) 416-3597, and any successor
transfer agent of the Company.


“Unit” means a unit consisting of one share of Common Stock and one Warrant.
Each Unit is subject to the election by certain holders of purchasing shares of
Preferred Stock in lieu of shares of Common Stock as set forth under Section
2.1(a).


“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).


“Warrants” means, collectively, the Common Stock purchase warrants underlying
each Unit, each Warrant to purchase 0.75 of a Share, delivered to the Purchasers
in accordance with Section 2.2 hereof, in the form of Exhibit H attached hereto.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
 
8

--------------------------------------------------------------------------------


 
ARTICLE II.
PURCHASE AND SALE


2.1            Closing.
Upon the terms and subject to the conditions set forth herein, the Company
agrees to sell, and the Purchasers, severally and not jointly, agree to
purchase, up to an aggregate of $10,355,004.68 of Units.
(a)    On the Primary Closing Date, (i) each Purchaser, excluding Merck Global
Health Innovation Fund, LLC, shall deliver to the Company, via wire transfer or
a certified check, immediately available funds equal to such Purchaser’s
Subscription Amount, which shall equal the number of Units set forth on the
signature page hereto executed by such Purchaser multiplied by the Price Per
Unit, and (ii) Merck Global Health Innovation Fund, LLC, shall deliver (A) to
the Company, via wire transfer or a certified check, immediately available funds
equal to 1,200,000 Units multiplied by the Per Unit Purchase Price and (B) to
the Escrow Agent, via wire transfer or a certified check, $3,127,500.88 in
immediately available funds, representing the purchase price of the Remaining
Merck Securities. To the extent a Purchaser determines that such Purchaser
(together with such Purchaser’s Affiliates and any Person directly or indirectly
acting as a group together with such Purchaser or any of such Purchaser’s
Affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation applicable to such Purchaser (as provided on such Purchaser’s
signature page hereto), such Purchaser may elect to purchase shares of Preferred
Stock, at the Stated Value, in lieu of shares of Common Stock as the underlying
Shares of the Units. The Company covenants that, if the Purchaser delivers a
Notice of Conversion (as defined in the Certificate of Designation) no later
than 12 noon, Eastern Time on the Trading Day prior to the applicable Closing
Date to convert any shares of Preferred Stock between the date hereof and such
Closing Date, the Company shall deliver Conversion Shares to the Purchaser on
such Closing Date in connection with such Notice of Conversion. The Company
shall deliver to each Purchaser the Shares and Warrants underlying the Units so
purchased by such Purchaser, as determined pursuant to Section 2.2(a), and the
Company and each Purchaser shall deliver the other items set forth in Sections
2.2(a) and 2.2(b) deliverable at the Primary Closing. Upon delivery, the Shares
and Warrants will be separately transferable. Upon satisfaction of the covenants
and conditions set forth in Sections 2.2(a), 2.2(b) and 2.3, the Primary Closing
shall occur at 11:00 a.m., New York City time, on the Primary Closing Date, at
the offices of EGS or such other location as the parties shall mutually agree.


(b)    On the Secondary Closing Date, Merck Global Health Innovation Fund, LLC
shall cause the Escrow Agent to release to the Company the funds representing
the purchase price of the Remaining Merck Securities. The Company shall deliver
to Merck Global Health Innovation Fund, LLC the Shares and Warrants underlying
the Remaining Merck Securities and the Company and Merck Global Health
Innovation Fund, LLC shall deliver the other items set forth in Sections 2.2(c)
and 2.2(d) deliverable at the Secondary Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2(c), 2.2(d) and 2.3, the
Secondary Closing shall occur at 11:00 a.m., New York City time, on the
Secondary Closing Date, at the offices of EGS or such other location as the
parties shall mutually agree.
2.2            Deliveries.


(a)            On or prior to the Primary Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser and the Advisors the
following:
 
 
9

--------------------------------------------------------------------------------


 
(i)       this Agreement duly executed by the Company;


(ii)      the Escrow Agreement duly executed by the Company and the Escrow
Agent;


(iii)     executed written consents from shareholders of the Company holding
more than 50% of the outstanding voting power of the Company, and constituting
their approval of the matters required to be addressed in the Shareholder
Approval;


(iv)     a legal opinion of Company Counsel, substantially in the form of
Exhibit C-1 attached hereto;


(v)     one or more stock certificates (or copies thereof provided by the
Transfer Agent), free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing such number of Shares
that underlie the number of Units set forth on the signature page hereto
executed by such Purchaser, registered in the name of such Purchaser (or its
designee), except the number of Shares so delivered to Merck Global Health
Innovation Fund, LLC on the Primary Closing Date shall be 1,200,000 Shares;


(vi)    a copy of the irrevocable instructions to the Transfer Agent
substantially in the form of Exhibit E instructing the Transfer Agent to
deliver, on an expedited basis, one or more stock certificates evidencing such
number of Shares as are being delivered on the Primary Closing Date, as
described in Clause (iii) immediately above, registered in the names of such
Purchasers;


(vii)   a Warrant, free and clear of all restrictive and other legends (except
as expressly provided in Section 4.1(b) hereof), registered in the name of such
Purchaser to purchase up to the number of Warrant Shares that underlie the
number of Units purchased on the Primary Closing Date by such Purchaser, which
shall equal 0.75 of a share of Common Stock per Warrant, with an exercise price
equal to $1.3125, which shall be a price that is at a 25% premium to the Closing
Bid Price on the Execution Date, subject to adjustment therein (such Warrant
certificate may be delivered within three Trading Days of the Primary Closing
Date), except the number of Warrants so purchased by Merck Global Health
Innovation Fund, LLC on the Primary Closing Date shall be 1,200,000 Warrants;


(viii)  approval by each applicable Trading Market of an additional listing
application covering all of the Securities to be delivered on such Closing Date;


(ix)     the Lock-Up Agreements; and


(x)      evidence of the filing and acceptance of the Certificate of Designation
from the Secretary of State of Delaware.


(b)            On or prior to the Primary Closing Date, each Purchaser, as
applicable, shall deliver or cause to be delivered to the Company the following:


(i)       this Agreement duly executed by such Purchaser;


(ii)      for Merck Global Health Innovation Fund, LLC, the Escrow Agreement
duly executed by Merck Global Health Innovation Fund, LLC;
 
 
10

--------------------------------------------------------------------------------


 
(iii)     to the Company (A) for all Purchasers excluding Merck Global Health
Innovation Fund, LLC, such Purchaser’s Subscription Amount, and (B) for Merck
Global Health Innovation Fund, LLC, $1,372,500.00, in each case, by wire
transfer to the account specified in writing by the Company; and


(iv)    for Merck Global Health Innovation Fund, LLC, $3,127,500.88,
representing the purchase price of the Remaining Merck Securities to the Escrow
Agent by wire transfer to the account specified in writing by the Escrow Agent.


(c)            On or prior to the Secondary Closing Date, the Company shall have
delivered or caused to be delivered all of the items whose delivery was required
under Section 2.2(a), and shall deliver or cause to be delivered to Merck Global
Health Innovation Fund, LLC and the Advisors the following:
(i)          a legal opinion of Company Counsel, substantially in the form of
Exhibit C-2 attached hereto;
(ii)        one or more stock certificates (or copies thereof provided by the
Transfer Agent), free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing such 2,734,427 Shares,
registered in the name of Merck Global Health Innovation Fund, LLC;


(iii)       a copy of the irrevocable instructions to the Transfer Agent
substantially in the form of Exhibit E instructing the Transfer Agent to
deliver, on an expedited basis, one or more stock certificates evidencing such
number of Shares as are being delivered on the Secondary Closing Date, as
described in Clause (ii) immediately above, registered in the name of Merck
Global Health Innovation Fund, LLC;


(iv)       a Warrant, free and clear of all restrictive and other legends
(except as expressly provided in Section 4.1(b) hereof), registered in the name
of Merck Global Health Innovation Fund, LLC, to purchase up to 2,050,821 Warrant
Shares, which shall equal 0.75 of a share of Common Stock per Warrant, with an
exercise price equal to $1.3125, which shall be a price that is at a 25% premium
to the Closing Bid Price on the Execution Date, subject to adjustment therein
(such Warrant certificate may be delivered within three Trading Days of the
Secondary Closing Date);


(v)        approval by each applicable Trading Market of an additional listing
application covering all of the Securities to be delivered on such Closing Date.


(d)            On or prior to the Secondary Closing Date, Merck Global Health
Innovation Fund, LLC shall have delivered or caused to be delivered this
Agreement and the Escrow Agreement duly executed by it, and shall have caused
the Escrow Agent to release to the Company $3,127,500.88, representing the
purchase price of the Remaining Merck Securities by wire transfer to the account
specified in writing by the Company.
2.3            Closing Conditions.


(a)            The obligations of the Company hereunder in connection with each
Closing Date are subject to the satisfaction or waiver by the Company, at or
before the applicable Closing Date, of each of the following conditions:
 
 
11

--------------------------------------------------------------------------------


 
(i)          the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the applicable Closing Date of the representations
and warranties of the applicable Purchasers contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);


(ii)         all obligations, covenants and agreements of each applicable
Purchaser required to be performed at or prior to the applicable Closing Date
shall have been performed; and


(iii)       the delivery by each applicable Purchaser of the items set forth in
Section 2.2(b) of this Agreement for the Primary Closing and items set forth in
Section 2.2(d) of this Agreement for the Secondary Closing.


(b)    The respective obligations of each Purchaser hereunder in connection with
the Closing are subject to the satisfaction or waiver by such Purchaser, at or
before the applicable Closing, of each of the following conditions:


(i)          the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the applicable Closing Date of the
representations and warranties of the Company contained herein (unless made as
of a different, and specific, date set forth therein, in which case they shall
be accurate as of such date);


(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the applicable Closing Date shall have been
performed;


(iii)       the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement for the Primary Closing and items set forth in Section 2.2(c)
of this Agreement for the Secondary Closing;


(iv)      there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and


(v)        from the date hereof to the applicable Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market, and, at any time prior to the applicable Closing Date,
trading in securities generally as reported by Bloomberg L.P. shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the applicable
Closing.
 
 
12

--------------------------------------------------------------------------------


 
(c)            The obligations of Merck Global Health Innovation Fund, LLC
hereunder in connection with the Secondary Closing are subject to the
satisfaction or waiver by such Purchaser, at or before such Closing, of the
conditions set forth in Section 2.3(b), as applicable, and the following
additional condition:
(i)            the Company shall have secured each required Shareholder Approval
and the satisfaction of the 20 calendar day waiting period required by Rule
14c-2(b) under the Exchange Act.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1            Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules attached hereto (each a “Disclosure
Schedule”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation or warranty otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser and the Advisors:


(a)     Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a). Except as described in the SEC Reports and as
set forth on Schedule 3.1(a), the Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, all of the issued and outstanding shares of capital stock or
comparable equity interests of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities and the Company or one of its Subsidiaries has the
unrestricted right to vote and (subject to limitations imposed by applicable
law) to receive dividends and distributions on all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.


(b)    Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and, for
the Company and its U.S. Subsidiaries, in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in, individually or in the aggregate: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


(c)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, the Board
of Directors or the Company’s stockholders in connection herewith or therewith,
other than in connection with the Required Approvals. This Agreement and each
other Transaction Document to which the Company is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(d)      No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law (including without limitation
the CLIA), rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority (including without limitation
the FDA) to which the Company or a Subsidiary is subject (including without
limitation federal and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.


(e)       Filings, Consents and Approvals. The Company has received all
consents, waivers, authorizations or orders of, has given any notices to, or
made all filings or registrations with, any court or other federal, state, local
or other governmental authority, agency or other Person (collectively,
“Consents”), to own, lease and operate its properties and conduct its business
as it is now being conducted, and each such Consent is valid and in full force
and effect. Neither the Company nor any of its Affiliates has received any
notice of any investigation or proceedings which, if decided adversely to the
Company, could reasonably be expected to result in the revocation of, or the
imposition of a materially burdensome restriction on, any Consent. No Consent
contains a materially burdensome restriction not disclosed in the SEC Reports.


The Company is not required to obtain any Consents in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.4 of this Agreement,
(ii) the filings with the Commission pursuant to Article V of this Agreement,
(iii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Shares, the
Conversion Shares and Warrant Shares for trading thereon in the time and manner
required thereby, (iv) the filing of Form D with the Commission and such filings
as are required to be made under applicable state securities laws, (v) the
waivers of registration rights described in Section 3.1(w) (collectively, the
“Required Approvals”) and (vi) Shareholder Approval.
 
 
13

--------------------------------------------------------------------------------


 
(f)            Issuance of the Securities. The Shares and Warrants are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company, other than
restrictions on transfer provided for in the Transaction Documents. The
Conversion Shares and the Warrant Shares, when issued in accordance with the
terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company, other than
restrictions on transfer provided for in the Transaction Documents. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement, upon the conversion of the
Preferred Stock and the exercise of the Warrants.


(g)            Capitalization. As of May 18, 2016 and the date hereof, the
capitalization of the Company is as set forth on Schedule 3.1(g)(1), which
Schedule 3.1(g)(1) shall also include the number of shares of Common Stock owned
beneficially, and of record, by Affiliates of the Company as of the date hereof.
Except as disclosed in Schedule 3.1(g), the Company has not issued any capital
stock since its most recently filed periodic report under the Exchange Act,
other than pursuant to the exercise of employee stock options under the
Company’s stock incentive plans outstanding as of the date of the most recently
filed periodic report under the Exchange Act. Except as disclosed in Schedule
3.1(g), no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and as set forth in Schedules 3.1(g)(1) and (2),
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights or “phantom stock” plans or any
similar plan or agreement. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. Other than the Required
Approvals, no further approval or authorization of any stockholder, the Board of
Directors or others is required for the issuance and sale of the Securities.
Except as disclosed in Schedule 3.1(g), there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders. To the knowledge of
the Company, except as disclosed in Schedules 3.1(g)(1) and (2) hereto, no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership in excess
of 5% of the outstanding Common Stock.
The pro forma information of the Company set forth in Schedule 3.1(g)(2)
presents fairly the information purported to be shown therein, the assumptions
used in the preparation thereof are reasonable and the adjustments used therein
are appropriate to give effect to the transactions and circumstances purported
to be reflected therein.
 
 
14

--------------------------------------------------------------------------------


 
(h)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a), 14(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. All material agreements to which the Company or any Subsidiary is a
party or to which the property or assets of the Company or any Subsidiary are
subject are included as part of or identified in the SEC Reports, to the extent
such agreements are required to be included or identified pursuant to the rules
and regulations of the Commission.


(i)            Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof: (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the changed its auditors, except as disclosed in its SEC Reports,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock incentive plans. The
Company does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement or as set forth on Schedule 3.1(i), no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.
 
 
15

--------------------------------------------------------------------------------


 
(j)            Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, public board, arbitrator,
governmental or administrative agency or regulatory authority or body (federal,
state, county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of the
Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company under the Exchange Act or the Securities Act.


(k)            Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. Except as disclosed in the SEC Reports, during
the period covered by the SEC Reports, no executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the Securities Act) has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer's
employment with the Company or any such Subsidiary. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(l)            Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree, or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute
(including without limitation the CLIA), rule, ordinance or regulation of any
governmental authority (including without limitation the FDA), including without
limitation all foreign, federal, state and local laws relating to taxes, health,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect.
 
 
16

--------------------------------------------------------------------------------


 
(m)             Environmental Laws.     The Company and its Subsidiaries (i) are
in compliance with all federal, state, local and foreign laws relating to
pollution or protection of human health or the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”); (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where in each clause (i), (ii) and
(iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.


(n)            Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.


(o)            Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries, (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and the payment of which is neither
delinquent nor subject to penalties, or (iii) or as disclosed in the SEC
Reports. Any real property and facilities held under lease by the Company or any
of the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.
 
 
17

--------------------------------------------------------------------------------


 
(p)            Intellectual Property. The Company and the Subsidiaries own,
have, or have rights or license to use, all patents, patent rights, patent
applications, trademarks, trademark applications, service marks, service mark
regulations, trade names, trade secrets, inventions, copyrights, licenses,
inventions, approvals and other intellectual property rights and similar rights
as described in Schedule 3.1(p) as necessary or required for use in connection
with their respective businesses and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). None
of, and neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement. Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. Except as disclosed in the Schedule 3.1(p), there is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company or its Subsidiaries regarding its Intellectual
Property Rights. The Company has not received any claim for royalties or other
compensation from individuals, including employees or former employees of the
Company who have made or are alleged to have made inventive contributions to the
Company’s technology or products, that are pending or unsettled and, except as
set forth in Schedule 3.1(p), the Company has no obligation to pay royalties or
other compensation to any such individuals. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(q)            Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount. Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.


(r)            Transactions with Affiliates and Employees. Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee, stockholder, member or
partner, in each case in excess of the lesser of $120,000 or one percent of the
average of the Company’s total assets at year end for the last two completed
fiscal years other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock incentive plan of the Company. As of the date hereof, each of
Timothy J.R. Harris, Ph.D., D.Sc., Kevin Krenitsky, M.D., Timothy C. Dec, Robert
McG. Lilley, Vadim Sapiro and Albert J. Risdorfer is an employee or affiliate of
the Company as those terms are used in FINRA Rule 5123.
 
 
18

--------------------------------------------------------------------------------


 
(s)            Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the applicable Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. During the twelve months prior to the
date hereof, neither the Company nor any of its Subsidiaries have received any
notice or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries.


The Company and the Subsidiaries have established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and the Subsidiaries and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act complies with the
requirements of the Exchange Act, is recorded, processed, summarized and
reported to the Company’s management, including the Company’s principal
executive officer and principal financial officer by others within those
entities and is filed or submitted within the time periods specified in the
Commission’s rules and forms. The Company’s certifying officers have evaluated
the effectiveness of the disclosure controls and procedures of the Company and
the Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Such disclosure controls and procedures are effective. Since
the Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
or its Subsidiaries.


(t)            Certain Fees. The Company shall be responsible for the payment of
any Advisors’ fees, escrow related fees and expenses, financial advisory fees,
or brokers’ commission (other than for persons engaged by any Purchaser or its
investment advisor) relating to or arising out of the issuance of the Securities
pursuant to this Agreement. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents. The Company
shall pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney's fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Securities pursuant to this Agreement. The
Company acknowledges that it has engaged Cowen and Company, LLC  and Maxim Group
LLC as its placement agents and Leerink Partners LLC as its financial advisor
(the placement agents and the financial advisor, collectively, the “Advisors”)
in connection with the sale of the Securities. Other than the Advisors, the
Company has not engaged any other placement or similar agent or financial or
similar advisor in connection with the sale of the Securities.
 
 
19

--------------------------------------------------------------------------------


 
(u)            Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.


(v)            Investment Company. The Company is not, and immediately after
receipt of payment for the Securities, will not be, required to register as an
“investment company” under the Investment Company Act of 1940, as amended. The
Company shall conduct its business in a manner so that it will not be required
to register as an ”investment company” under the Investment Company Act of 1940.


(w)            Registration Rights. Other than each of the Purchasers and as
described in Schedule 3.1(w), no Person has any right to cause the Company to
effect the registration under the Securities Act or any other governmental
authority of any securities of the Company or any Subsidiary.


(x)            Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.


(y)          Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti‑takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.


(z)            Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents and any
information provided to an Excluded Purchaser pursuant to a specific due
diligence request by such Excluded Purchaser to receive material nonpublic
information, the Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Purchasers (other than Excluded Purchasers)
or their agents or counsel with any information that constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company (other than Excluded
Purchasers). No representation or warranty of the Company contained in this
Agreement, as qualified by the Disclosure Schedules, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made. All of the disclosure furnished
by or on behalf of the Company to the Purchasers regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including without limitation the Disclosure Schedules to this Agreement
and the Marketing Materials, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. To the Company's knowledge, except for the
transactions contemplated by this Agreement, no event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed. The Company acknowledges and agrees that no Purchaser
(other than Excluded Purchasers) makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.
 
 
20

--------------------------------------------------------------------------------


 
(aa)            No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) any applicable law or regulation, including the Securities
Act, which would require the registration of any such securities under the
Securities Act or any applicable law or regulations, or (ii) any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.


(bb)            Solvency and Indebtedness. Based on the consolidated financial
condition of the Company as of the applicable Closing Date, after giving effect
to the receipt by the Company of the proceeds from the sale of the Securities
hereunder: (i) the present fair saleable value of the Company’s assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
Indebtedness (as defined below), (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the applicable Closing Date.
Schedule 3.1(bb) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.


For the purposes of this Agreement, (x) “Indebtedness” means without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (other than
trade payables entered into in the ordinary course of business), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto. Except as
disclosed in Schedule 3.1(bb), neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness, (ii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect.
 
21

--------------------------------------------------------------------------------


 
(cc)          No General Solicitation. Neither the Company, any of its
Affiliates nor any Person acting on behalf of the Company has offered or sold
any of the Securities by any form of general solicitation or general
advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of Rule
501 under the Securities Act.


(dd)         Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
to the knowledge of the Company or any Subsidiary, any director, officer, agent,
employee or other person acting on behalf of the Company or any Subsidiary, has,
in the course of its actions for or on behalf of the Company: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any direct or indirect unlawful payment to foreign or domestic government
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company or any Subsidiary (or made by any person acting on its
behalf of which the Company is aware) which is in violation of law, (iv)
violated or is in violation any provision of FCPA, or (v) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.


(ee)          Accountants. The Company’s accounting firm is set forth on
Schedule 3.1(ee). To the knowledge and belief of the Company, such accounting
firm: (i) is a registered public accounting firm as required by the Exchange Act
and (ii) expressed its opinion with respect to the financial statements to be
included in the Company’s Annual Report on Form 10-K for the year ended December
31, 2015.


(ff)            No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.


(gg)        Acknowledgment Regarding Purchasers’ Purchase of Securities. Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Purchasers
(other than Excluded Purchasers) is acting solely in the capacity of an arm's
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Purchaser (other than Excluded Purchasers) is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Purchaser (other than Excluded Purchasers) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
 
22

--------------------------------------------------------------------------------


 
(hh)        Acknowledgment Regarding Purchaser’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(g) and 4.1 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed with the Company, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term, (ii) past or future open market or other transactions by
any Purchaser, specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively affect the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
no Purchaser shall be deemed to have any affiliation with or control over any
arm’s length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that (y) one or more Purchasers may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Conversion Shares or Warrant Shares, as applicable, deliverable with respect
to Securities are being determined, and (z) such hedging activities (if any)
could reduce the value of the existing stockholders' equity interests in the
Company at and after the time that the hedging activities are being conducted.
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.


(ii)            Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) other than the Advisors, sold, bid for, purchased,
or paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than the Advisors, paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Advisors in connection with the placement of the Securities.


(jj)            FDA. As to each product subject to the jurisdiction of the FDA
under the FDCA that is manufactured, packaged, labeled, tested, distributed,
sold, and/or marketed by the Company or any of its Subsidiaries (each such
product, a “Laboratory Developed Test”), such Laboratory Developed Test is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Effect.
There is no pending, completed or, to the Company's knowledge, threatened,
action (including any lawsuit, arbitration, or legal or administrative or
regulatory proceeding, charge, complaint, or investigation) against the Company
or any of its Subsidiaries, and none of the Company or any of its Subsidiaries
has received any notice, warning letter or other communication from the FDA or
any other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Laboratory Developed Test, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Laboratory Developed Test, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.
 
 
23

--------------------------------------------------------------------------------


 
(kk)         Form S-3 Eligibility. As of June 1, 2016, the Company will be
eligible to register the resale of the Shares, Conversion Shares and Warrant
Shares for resale by the Purchasers on Form S-3 promulgated under the Securities
Act; provided that the Company has filed in a timely manner all reports required
to be filed during the twelve calendar months and any portion of a month
immediately preceding the filing of the registration statement on Form S-3,
other than a report that is required solely pursuant to Item 1.01, 1.02, 2.03,
2.04, 2.05, 2.06, 4.02(a) or 5.02(e) of Form 8-K.


(ll)            Stock Incentive Plans. Each stock option granted by the Company
under the Company’s stock incentive plan was granted (i) in accordance with the
terms of the Company’s stock incentive plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under the Company’s stock incentive plan has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects. Each stock option expected
to be granted pursuant to proposals set forth in the Company’s definitive proxy
statement filed April 29, 2016 with the SEC will be granted with an exercise
price at least equal to the fair market value of the Common Stock on the date
such stock option would be considered granted under GAAP and applicable law.


(mm)       Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by OFAC.


(nn)         U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.


(oo)        Tax Status. The Company and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.


(pp)         Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no Action or Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any Subsidiary with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company or any Subsidiary,
threatened.
 
 
24

--------------------------------------------------------------------------------


 
(qq)        No Disqualification Events. With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 of Regulation D under the
Securities Act, none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Purchasers a copy of any disclosures provided thereunder. Other
than the Advisors, the Company is not aware of any person (other than any Issuer
Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
Securities. The Company will notify the Purchasers and the Advisors in writing,
prior to the applicable Closing Date of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.


(rr)            Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Shares,
Conversion Shares and Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.


3.2            Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the applicable Closing Date to the Company and the
Advisors as follows (unless as of a specific date therein, in which case they
shall be accurate as of such date):
(a)            Organization; Authority. Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
25

--------------------------------------------------------------------------------


 
(b)            Own Account. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares, Conversion Shares and Warrant Shares pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.


(c)            Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be: (i) an “accredited investor” as defined
in Rule 501 under the Securities Act and (ii) either (A) an “institutional
investor” as defined in FINRA Rules 5110(d)(4)(B) and Rule 5123, or (B) an
employee or affiliate of the Company as those terms are used in FINRA Rule 5123.
Such Purchaser is not a registered broker dealer registered under Section 15(a)
of the Exchange Act, or a member of FINRA or an entity engaged in the business
of being a broker dealer. Except as otherwise disclosed in writing to the
Company on Exhibit B-2 (attached hereto) on or prior to the date of this
Agreement, such Purchaser is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA or an entity
engaged in the business of being a broker dealer.


(d)            Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters as to be capable of evaluating the
merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.


(e)            General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar,
disseminated over the Internet or any other general solicitation or general
advertisement.


(f)            Access to Information. Such Purchaser acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto) and the SEC Reports and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company, its Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Purchaser acknowledges and agrees that neither the Advisors nor
any of their respective Affiliates have provided such Purchaser with any
information or advice with respect to the Securities nor is such information or
advice necessary or desired. Neither the Advisors nor any of their respective
Affiliates have made or makes any representation as to the Company or the
quality of the Securities and the Advisors and any Affiliate may have acquired
non-public information with respect to the Company which such Purchaser agrees
need not be provided to it. In connection with the issuance of the Securities to
such Purchaser, neither the Advisors nor any of their respective Affiliates have
acted as financial advisor or fiduciary to such Purchaser.
 
 

 
26

--------------------------------------------------------------------------------

(g)            Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement or to such Purchaser’s representatives, including,
without limitation, its officers, directors, partners, legal and other advisors,
agents and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.


(h)            No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(i)              No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the consummation by such Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Purchaser or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Purchaser to consummate the transactions contemplated hereby.
 
 
27

--------------------------------------------------------------------------------


 
(j)              No Legal, Tax or Investment Advice. Such Purchaser understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Purchaser in connection with the purchase of the
Securities constitutes legal, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities. Such Purchaser understands that the Advisors have acted solely as
the agents of and advisors to the Company in this placement of the Securities
and not as agents to or advisors of the Purchaser, and that the Advisors make no
representation or warranty with regard to the merits of this transaction or as
to the accuracy of any information such Purchaser may have received in
connection therewith. Such Purchaser acknowledges that he has not relied on any
information or advice furnished by or on behalf of the Advisors.


The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed or delivered in connection with this
Agreement or the consummation of the transactions contemplated hereby.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1            Transfer Restrictions.


(a)            The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement. Notwithstanding the foregoing,
the Company hereby consents to and agrees to register on the books of the
Company and with its Transfer Agent, without any such legal opinion, except to
the extent that the Transfer Agent requests such legal opinion, any transfer of
Securities by a Purchaser to an Affiliate of such Purchaser, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Securities.


(b)            The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
28

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees (except as prohibited by law) that a
Purchaser may from time to time pledge pursuant to a bona fide margin agreement
or other loan or financing arrangement secured by the Securities with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Except as required by law, such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. Each
Purchaser acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Purchaser and its
pledgee or secured party. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to this Agreement, the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) under the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders. Provided that the Company is in compliance with the
terms of this Section 4.1(b), the Company’s indemnification obligations pursuant
to Section 4.8 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(b).


(c)            Certificates evidencing the Shares, Conversion Shares and Warrant
Shares shall not contain any legend (including the legend set forth in Section
4.1(b) hereof), (i) while a registration statement (including the Registration
Statement) covering the resale of such security is effective under the
Securities Act, (ii) in connection with a sale, assignment or other transfer, in
which a holder of the Shares, Conversion Shares or Warrant Shares provides the
Company with an opinion of counsel, the form and substance of which opinion
shall be reasonably acceptable to the Company, that the sale, assignment or
transfer of the Shares, Conversion Shares or Warrant Shares may be made without
registration under the applicable requirements of the Securities Act, (iii)
following any sale of such Shares, Conversion Shares or Warrant Shares pursuant
to Rule 144, (iv) if such Shares, Conversion Shares or Warrant Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Shares, Conversion Shares and Warrant Shares and without volume or
manner-of-sale restrictions, or (v) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date (but no later than 3 Business Days after the
Effective Date) if required by the Transfer Agent to effect the removal of the
legend hereunder. If all or any portion of a Warrant is exercised or if any
shares of Preferred Stock are converted at a time when there is an effective
registration statement to cover the resale of the Shares, Conversion Shares and
Warrant Shares, or if such Shares, Conversion Shares or Warrant Shares may be
sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144, or if the Shares, Conversion Shares
or Warrant Shares may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Shares, Conversion Shares or Warrant Shares or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Shares, Conversion Shares and Warrant Shares shall
be issued free of all legends. The Company agrees that following the Effective
Date or at such time as such legend is no longer required under this Section
4.1(c), it will, no later than three Trading Days following the delivery by a
Purchaser to the Company or the Transfer Agent of a certificate representing the
Shares, Conversion Shares or Warrant Shares, as the case may be, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4. Certificates
for Shares, Conversion Shares or Warrant Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.
 
 
29

--------------------------------------------------------------------------------


 
(d)            In addition to such Purchaser’s other available remedies, if the
Company fails to issue and deliver (or cause to be delivered) to a Purchaser by
the required delivery date a certificate representing the Securities so
delivered to the Company by such Purchaser that is free from all restrictive and
other legends, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, an amount equal to 1% of the product of
(A) the aggregate number of shares of Common Stock not issued to the Holder on a
timely basis and to which the Holder is entitled and (B) the Closing Sale Price
on the Trading Day immediately preceding the required delivery date of the
certificate, per Trading Day for each Trading Day after such required delivery
date until such Securities are delivered to the Purchaser. In addition, if the
Company fails to (i) issue and deliver (or cause to be delivered) to a Purchaser
by the required delivery date a certificate representing the Securities so
delivered to the Company by such Purchaser that is free from all restrictive and
other legends or (ii) if after the required delivery date such Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Purchaser of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock that
such Purchaser anticipated receiving from the Company without any restrictive
legend, then, the Company shall either (i) pay cash to the Purchaser in an
amount equal to the Purchaser’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), over the product of (A) such number of
shares of Common Stock that the Company was required to deliver to such
Purchaser by the Legend Removal Date multiplied by (B) the lowest closing sale
price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by such Purchaser to the Company of the applicable Shares
(as the case may be) and ending on the date of such delivery and payment under
this clause (ii).


(e)            Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
 
30

--------------------------------------------------------------------------------


 
4.2            Furnishing of Information; Public Information.


(a)            Until no Purchaser owns any Securities or unexpired Warrants, the
Company covenants to maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.


(b)            At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company (i) shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) or (ii) has ever
been an issuer described in Rule 144(i)(1)(i) or becomes an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Public Information Failure”) then, in addition to such Purchaser’s
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Securities, an amount in cash equal to
one percent (1.0%) of the aggregate Subscription Amount of such Purchaser’s
Securities on the day of a Public Information Failure and on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required for the
Purchasers to transfer the Securities pursuant to Rule 144. The payments to
which a Purchaser shall be entitled pursuant to this Section 4.2(b) are referred
to herein as “Public Information Failure Payments.” Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.


4.3            Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.


4.4            Securities Laws Disclosure; Publicity. The Company shall (a) by
8:30 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
material Transaction Documents as exhibits thereto, with the Commission within
the time required by the Exchange Act. Thereafter, the Company shall timely file
any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby and provide copies thereof to
the Purchasers promptly after filing (to the extent that such filing or notice
is not available on EDGAR). From and after the issuance of such press release,
the Company represents to the Purchasers that it shall have publicly disclosed
all material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the issuance of such
press release, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.
The Company and each Purchaser shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with (i) any registration statement contemplated by
Article V of this Agreement and (ii) the filing of final Transaction Documents
with the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).
The Company agrees not to use the name of, or any information regarding, Merck
Global Health Innovation Fund, LLC (or any affiliated company of Merck Global
Health Innovation Fund, LLC), in any press release, public disclosure,
promotional materials or public relations for the Company, except as expressly
permitted above or by separate written agreement of Merck Global Health
Innovation Fund, LLC (or any affiliated company of Merck Global Health
Innovation Fund, LLC). The foregoing covenant shall continue so long as Merck
Global Health Innovation Fund, LLC owns any shares in the Company.
 
 
31

--------------------------------------------------------------------------------


 
4.5            Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.


4.6            Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be disclosed pursuant to Section 4.4, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
any Purchaser (other than Excluded Purchasers) or its agents or counsel with any
information that constitutes, or the Company reasonably believes constitutes,
material non-public information, unless prior thereto such Purchaser shall have
consented to the receipt of such information and agreed with the Company to keep
such information confidential. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company (other than Excluded Purchasers). To the extent
that the Company delivers any material, non-public information to a Purchaser
without such Purchaser’s consent, the Company hereby covenants and agrees that
such purchaser shall not have any duty of confidentiality to Company, any of its
Subsidiaries, or any of their respective officers, directors, agents, employees
or Affiliates, or a duty to the Company, and of its Subsidiaries or any of their
respective officers, directors, agents, employees or Affiliates not to trade on
the basis of, such material, non-public information, provided that the Purchaser
shall remain subject to applicable law. To the extent that any notice provided
pursuant to any Transaction Document constitutes, or contains, material,
non-public information regarding the Company or any Subsidiaries, the Company
shall simultaneously file such notice with the Commission pursuant to a Current
Report on Form 8-K. The Company understands and confirms that each Purchaser
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.


4.7            Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital purposes and shall not use
such proceeds: (a) for the satisfaction of any portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business and prior practices), (b) for the redemption of any Common Stock or
Common Stock Equivalents, (c) for the settlement of any outstanding litigation
or (d) in violation of FCPA or OFAC regulations.
 
 
32

--------------------------------------------------------------------------------


 
4.8            Indemnification of Purchasers. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Purchaser,
the officers, directors, partners, members, agents and employees of each of
them, each Person who controls any such Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined below) by a third party (including for these
purposes a derivative action brought on behalf of the Company), arising out of
or resulting from (x) execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (y) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (z) the status of Indemnified Party as holder of the
Securities or (iv) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of Company
prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Purchaser furnished
in writing to the Company by such Purchaser for use therein, or to the extent
that such information relates to such Purchaser or such Purchaser’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved by such Purchaser expressly for use in the Registration Statement, or
(B) with respect to any prospectus, if the untrue statement or omission of
material fact contained in such prospectus was corrected on a timely basis in
the prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company to the holder of the Securities, and
the holder of the Securities seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses.


4.9            Indemnification by Purchasers. Each Purchaser shall, severally
and not jointly, indemnify and hold harmless the Company, its directors,
officers, agents and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses as
incurred, arising out of or relating to any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is contained in any
information so furnished by such Purchaser in writing to the Company
specifically for inclusion in such Registration Statement or such Prospectus or
to the extent that (i) such untrue statements or omissions are based solely upon
information regarding such Purchaser furnished to the Company by such Purchaser
in writing expressly for use therein, or to the extent that such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved by such Purchaser
expressly for use in the Registration Statement (it being understood that the
information provided by the Purchaser to the Company in Exhibits B-1, B-2 and
B-3 and the Plan of Distribution set forth on Exhibit D, as the same may be
modified by such Purchaser and other information provided by the Purchaser to
the Company in or pursuant to the Transaction Documents constitutes information
reviewed and expressly approved by such Purchaser in writing expressly for use
in the Registration Statement), such Prospectus or such form of Prospectus or in
any amendment or supplement thereto. In no event shall the liability of any
selling Purchaser hereunder be greater in amount than the dollar amount of the
net proceeds received by such Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
 
 
33

--------------------------------------------------------------------------------


 
4.10            Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that such failure to give notice shall
materially adversely affect the Indemnifying Party in the defense of any such
claim or litigation.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 45 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
 
34

--------------------------------------------------------------------------------


 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).


4.11            Contribution. If a claim for indemnification under Sections 4.8
and 4.9 is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 4.10, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.11 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section4.11, no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


4.12            Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Shares pursuant to this
Agreement, Conversion Shares upon conversion of any shares of Preferred Stock
and Warrant Shares pursuant to any exercise of the Warrants.


4.13            Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the applicable
Closing, the Company shall apply to list or quote all of the Shares, Conversion
Shares and Warrant Shares on such Trading Market and promptly secure the listing
of all of the Shares, Conversion Shares and Warrant Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will then include in such
application all of the Shares, Conversion Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares, Conversion
Shares and Warrant Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company will then take all action reasonably necessary
to continue the listing or quotation and trading of its Common Stock on a
Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer. In addition, the Company hereby
agrees to use best efforts to secure, prior to the Secondary Closing, each
required Shareholder Approval.
 
 
35

--------------------------------------------------------------------------------


 
4.14              Participation in Future Financing.
(a)    From the date hereof until the 2nd anniversary of the Execution Date,
upon any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents for cash consideration, Indebtedness or a combination
of units thereof, other than pursuant to the terms of this Agreement (a
“Subsequent Financing”), each Purchaser shall have the right to participate in,
on a pro rata basis, up to an amount of the Subsequent Financing equal to 100%
of the Subsequent Financing (the “Participation Maximum”) on the same terms,
conditions and price provided for in the Subsequent Financing.
(b)    At least one (1) full Trading Day (but no more than two (2) Trading Days)
prior to the public announcement of the Subsequent Financing (the “Notice
Date”), the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Subsequent Financing Notice”). The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.
(c)    Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the Notice Date that the Purchaser is willing to participate in the
Subsequent Financing, the amount of the Purchaser’s participation, and
representing and warranting that the Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Purchaser as of such time
and date, such Purchaser shall be deemed to have notified the Company that it
does not elect to participate.
(d)    If by 5:30 p.m. (New York City time) on the Notice Date, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.
(e)    If by 5:30 p.m. (New York City time) on the Notice Date, the Company
receives responses to a Subsequent Financing Notice from Purchasers seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Purchaser shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum. “Pro Rata Portion” means the ratio of (x)
the Purchaser’s Subscription Amount of Securities set forth on the signature
page hereto executed by such Purchaser participating under this Section 4.14 and
(y) the sum of the aggregate Subscription Amounts of Securities purchased on the
Primary Closing Date or, if the Secondary Closing shall have occurred, the
Primary Closing Date and the Secondary Closing Date by all Purchasers
participating under this Section 4.14.
 
36

--------------------------------------------------------------------------------

 
(f)    The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.14, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.
(g)    The Company and each Purchaser agree that if any Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of such
Purchaser.
(h)    Notwithstanding anything to the contrary in this Section 4.14 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice. If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.
(i)    Notwithstanding the foregoing, this Section 4.14 shall not apply in
respect of an Exempt Issuance.
4.15            Subsequent Equity Sales.


(a)      From the date hereof until ninety (90) days after the Effective Date,
neither the Company nor any Subsidiary shall issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents, except pursuant to existing Company stock
incentive plans and proposals to grant stock options as set forth in the
Company’s definitive proxy statement filed April 29, 2016 with the SEC.


(b)      From the date hereof until such time as no Purchaser holds any of the
Warrants, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into, or effects a transaction under, any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue securities at a future determined price. Any Purchaser shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
 
 
37

--------------------------------------------------------------------------------


 
(c)      Notwithstanding the foregoing, this Section 4.15 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance.


4.16            Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales, of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the initial press release as
described in Section 4.4. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release as described in Section 4.4, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules. Notwithstanding the foregoing, and notwithstanding anything contained
in this Agreement to the contrary, the Company expressly acknowledges and agrees
that (i) no Purchaser makes any representation, warranty or covenant hereby that
it will not engage in effecting transactions in any securities of the Company
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.4, (ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.4 and (iii) no Purchaser shall have any duty
of confidentiality or duty not to trade in the securities of the Company to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.4. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.


4.17            Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the applicable Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Purchaser.


4.18            Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
 
38

--------------------------------------------------------------------------------


 
ARTICLE V.
REGISTRATION RIGHTS


5.1    Registration Statement.


(a)    As promptly as possible, and in any event on the Initial Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act) and shall contain (except if otherwise directed by the Purchasers or
requested by the Commission) the “Plan of Distribution” in substantially the
form attached hereto as Exhibit D. To the extent the staff of the Commission
does not permit all of the Registrable Securities to be registered on the
initial Registration Statement filed pursuant to this Section 5.1(a) (the
“Initial Registration Statement”), the Company shall file additional
Registration Statements (each an “Additional Registration Statement”), as
promptly as possible, and in any event on or prior to the Additional Filing
Date, successively trying to register on each such Additional Registration
Statement the maximum number of remaining Registrable Securities until all of
the Registrable Securities have been registered with the Commission.


(b)    The Company shall use its best efforts to cause each Registration
Statement to be declared effective by the Commission as promptly as possible
after the filing thereof, but in any event prior to the applicable Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of the date that all Registrable Securities covered by such
Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144 (including, without limitation, the
requirement to be in compliance with Rule 144(c)(1)) (the “Effectiveness
Period”); provided that, upon notification by the Commission that a Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Company shall request acceleration of such Registration Statement
within five (5) Trading Days after receipt of such notice and request that it
becomes effective on 4:00 p.m. New York City time on the effective date and file
a prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
effective date.


(c)    The Company shall notify the Purchasers in writing promptly (and in any
event within two Trading Days) after receiving notification from the Commission
that a Registration Statement has been declared effective.


(d)    Should an Event (as defined below) occur, then upon the occurrence of
such Event, and on every monthly anniversary thereof until the applicable Event
is cured, the Company shall pay to each Purchaser an amount in cash, as
liquidated damages and not as a penalty, equal to one percent (1.0%) of the
aggregate Purchase Price of the Registrable Securities then held by the
Purchaser. The payments to which a Purchaser shall be entitled pursuant to this
Section 5.1(d) are referred to herein as “Event Payments.” Any Event Payments
payable pursuant to the terms hereof shall apply on a pro-rated basis for any
portion of a month prior to the cure of an Event. In the event the Company fails
to make Event Payments in a timely manner, such Event Payments shall bear
interest at the rate of one percent (1.0%) per month (prorated for partial
months) until paid in full. All prorated calculations made pursuant to this
paragraph shall be based upon the actual number of days in such prorated month.
 
 
39

--------------------------------------------------------------------------------


 
For such purposes, each of the following shall constitute an “Event”:


(i)         a Registration Statement is not filed on or prior to its Filing Date
or is not declared effective on or prior to its Required Effectiveness Date;


(ii)        except as provided for in Section 5.1(e) (the “Excluded Events”),
after the Effective Date of a Registration Statement, a Purchaser is not
permitted to sell Registrable Securities under the Registration Statement (or a
subsequent Registration Statement filed in replacement thereof) for any reason
(other than the fault of such Purchaser) for five or more Trading Days (whether
or not consecutive); provided, that in no event shall the time period between
the sale of all securities subject to a Registration Statement and the filing
and effectiveness of any Additional Registration Statement, as contemplated by
Section 5.1(a), constitute an Event;


(iii)      except as a result of the Excluded Events, the Common Stock is not
listed or quoted, or is suspended from trading, on a Trading Market for a period
of three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period; and


(iv)      at any time during the period commencing from the six (6) month
anniversary of the Primary Closing Date and ending at the termination of the
Effectiveness Period, if a Registration Statement is not available for the
resale of all of the Registrable Securities and the Company shall fail for any
reason to satisfy the current public information requirement under Rule 144(c).


(e)    Notwithstanding anything in this Agreement to the contrary, after 60
consecutive Trading Days of continuous effectiveness of the Initial Registration
Statement, the Company may, by written notice to the Purchasers, suspend sales
under a Registration Statement after the Effective Date thereof and/or require
that the Purchasers immediately cease the sale of shares of Common Stock
pursuant thereto and/or defer the filing of any subsequent Registration
Statement if effecting or maintaining the effectiveness of the Registration
Statement would (i) require premature disclosure of material information that
the Company has a bona fide business purpose for preserving as confidential,
(ii) render the Company unable to comply with the requirements under the
Securities Act or Exchange Act, or (iii) if the Company is engaged in a material
merger, acquisition or sale and the Board of Directors determines in good faith,
by appropriate resolutions, that, as a result of such activity, it would be
materially detrimental to the Company (other than as relating solely to the
price of the Common Stock) to maintain a Registration Statement at such time.
Upon receipt of such notice and a certificate signed by the Company’s chief
executive officer stating that such decision had been made in good faith
judgment of the Board of Directors, each Purchaser shall immediately discontinue
any sales of Registrable Securities pursuant to such registration until such
Purchaser is advised in writing by the Company that the current Prospectus or
amended Prospectus, as applicable, may be used. In no event, however, shall this
right be exercised to suspend sales beyond the period during which (in the good
faith determination of the Board of Directors) the failure to require such
suspension would be materially detrimental to the Company. The Company’s rights
under this Section may be exercised for a period of no more than 20 Trading Days
at a time and not more than two times in any twelve-month period, without such
suspension being considered as part of an Event Payment determination.
Immediately after the end of any suspension period under this Section the
Company shall take all necessary actions (including filing any required
supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Purchasers to publicly resell
their Registrable Securities pursuant to such effective Registration Statement.
 
 
40

--------------------------------------------------------------------------------


 
(f)    The Company shall not, from the date hereof until the Effective Date of
the Initial Registration Statement, prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than any registration statement or post-effective amendment to a
registration statement (or supplement thereto) relating to the Company’s
employee benefit plans registered on Form S-8.


(g)    The Company shall not grant registration rights to any existing or future
holder of the Company’s securities without the prior approval of the Purchasers,
which approval shall not be unreasonably withheld.


5.2    Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:


(a)    Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Purchasers who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed to be incorporated by
reference therein) will be subject to the review of such Purchasers. The Company
shall reflect in each such document when so filed with the Commission such
comments regarding the Purchasers and the plan of distribution as the Purchasers
may reasonably and promptly propose no later than two Trading Days after the
Purchasers have been so furnished with copies of such documents as aforesaid.


(b)     (i) Subject to Section 5.1(e), prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Commission thereof
set forth in the Registration Statement as so amended or in such Prospectus as
so supplemented.


(c)    Notify the Purchasers as promptly as reasonably possible, and if
requested by the Purchasers, confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events: (i) the Commission
notifies the Company whether there will be a “review” of any Registration
Statement; (ii) any Registration Statement or any post-effective amendment is
declared effective; (iii) the Commission issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (iv) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (v) the financial statements included in any Registration Statement
become ineligible for inclusion therein or any Registration Statement or
Prospectus or other document contains any untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
 
41

--------------------------------------------------------------------------------


 
(d)    Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.


(e)    If requested by a Purchaser, provide such Purchaser and EGS, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.


(f)    Promptly deliver to each Purchaser, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.


(g)    (i) In the time and manner required by each Trading Market on which the
Common Stock is listed, prepare and file with such Trading Market an additional
listing application covering all of the Registrable Securities; (ii) take all
steps necessary to cause such Registrable Securities to be approved for listing
on each such Trading Market as soon as possible thereafter; (iii) provide to
each Purchaser evidence of such approval; and (iv) except as a result of the
Excluded Events, during the Effectiveness Period, maintain the listing of such
Registrable Securities on each such Trading Market or another Trading Market.


(h)    Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Purchasers in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.


(i)    Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Purchasers may reasonably
request.
 
 
42

--------------------------------------------------------------------------------


 
(j)     Upon the occurrence of any event described in Section 5.2(c)(iv), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


(k)     Cooperate with any reasonable due diligence investigation undertaken by
the Purchasers in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Purchaser material,
nonpublic information unless such Purchaser requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.


(l)       Comply with all rules and regulations of the Commission applicable to
the registration of the Registrable Securities.


(m)     It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Purchaser or to make any Event Payments
set forth in Section 5.1(d) to such Purchaser that such Purchaser furnish to the
Company the information specified in Exhibits B-1, B-2 and B-3 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.


(n)    The Company shall comply with all applicable rules and regulations of the
Commission under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the Securities Act, promptly inform the Purchasers in writing if,
at any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.


(o)    Not identify any Purchaser as an underwriter without its prior written
consent in any public disclosure or filing with the Commission or any Trading
Market and any Purchaser being deemed an underwriter by the Commission shall not
relieve the Company of any obligations it has under this Agreement; provided,
however, that the foregoing shall not prohibit the Company from including the
disclosure found in the “Plan of Distribution” section attached hereto as
Exhibit D in the Registration Statement. In addition, and notwithstanding
anything to the contrary contained herein, if the Company has received a comment
by the Commission requiring an Purchaser to be named as an underwriter in the
Registration Statement (which notwithstanding the reasonable best efforts of the
Company is not withdrawn by the Commission) and such Purchaser elects in writing
not to be named as a selling stockholder in the Registration Statement, the
Purchaser shall not be entitled to any Event Payments with respect to such
Registration Statement.
 
 
43

--------------------------------------------------------------------------------


 
5.3    Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article V of this Agreement by
the Company, including without limitation (a) all registration and filing fees
and expenses, including without limitation those related to filings with the
Commission, any Trading Market, any required filing with FINRA by the placement
agent, and in connection with applicable state securities or Blue Sky laws,
(b) printing expenses (including without limitation expenses of printing
certificates for Registrable Securities), (c) reasonable messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company and
counsel for each Purchaser, (e) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement, and (f) all listing fees to be paid by the
Company to the Trading Market.


5.4    Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. Each Purchaser further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 5.2(c)(iii), (iv) or (v), such Purchaser will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Purchaser is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in Section 4.1 is predicated upon the Company’s reliance
that the Purchaser will comply with the provisions of this subsection.


5.5    Piggyback Limitations. Neither the Company nor any of its security
holders (other than the Purchasers in such capacity pursuant hereto and the
shares of Common Stock issuable upon exercise of the warrants issued to Maxim
Partners LLC in connection with the Company’s initial public offering) may
include securities of the Company in the Registration Statement other than the
Registrable Securities.


5.6    Piggyback Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-3 with respect to an “at-the-market offering”
as defined in Rule 415(a)(4) under the Securities Act or on Form S-4 or Form S-8
(each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Purchaser not then eligible to sell all of their Registrable
Securities without restriction or limitation under Rule 144 (including, without
limitation, requirement to be in compliance with Rule 144(c)(1)), written notice
of such determination and if, within ten days after receipt of such notice, any
such Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Purchaser requests to be registered. Notwithstanding the foregoing, in the event
that, in connection with any underwritten public offering, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which such Purchaser has
requested inclusion hereunder as the underwriter shall permit; provided,
however, that (i) the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not contractually entitled to inclusion of such securities in such
Registration Statement or are not contractually entitled to pro rata inclusion
with the Registrable Securities and (ii) after giving effect to the immediately
preceding proviso, any such exclusion of Registrable Securities shall be made
pro rata among the Purchasers seeking to include Registrable Securities and the
holders of other securities having the contractual right to inclusion of their
securities in such Registration Statement by reason of demand registration
rights, in proportion to the number of Registrable Securities or other
securities, as applicable, sought to be included by each such Purchaser or other
holder. If an offering in connection with which a Purchaser is entitled to
registration under this Section 5.6 is an underwritten offering, then each
Purchaser whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or underwriters. Upon
the effectiveness the registration statement for which piggy-back registration
has been provided in this Section 5.6, any Event Payments payable to a Purchaser
whose Shares, Conversion Shares and Warrant Shares are included in such
registration statement shall terminate.
 
 
44

--------------------------------------------------------------------------------


 
ARTICLE VI.
MISCELLANEOUS


6.1            Termination. This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Primary Closing has not been
consummated on or before the third Business Day following the date hereof; and
may be terminated by Merck Global Health Innovation Fund, LLC, as to its
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Purchasers, by written notice to the other
parties, if the Secondary Closing has not been consummated on or before the
third Business Day following the receipt of the Shareholder Approval and the
satisfaction of the 20 calendar day waiting period required by Rule 14c-2(b)
under the Exchange Act; provided, however, that in each such case such
termination will not affect the right of any party to sue for any breach by any
other party (or parties). Notwithstanding anything in this Agreement to the
contrary, if the Company has not secured the Shareholder Approval within 30 days
of the Primary Closing Date, Merck Global Health Innovation Fund, LLC’s
obligations in respect of the Secondary Closing shall terminate.


6.2            Fees and Expenses. The Company shall deliver to each applicable
Purchaser, prior to the applicable Closing, a completed and executed copy of the
Closing Statement relating to such Closing, attached hereto as Annex A. Except
as expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees (including, without limitation,
any fees required for same-day processing of any instruction letter delivered by
the Company and any conversion or exercise notice delivered by a Purchaser),
escrow related fees or expenses, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the
Purchasers. Notwithstanding anything to the contrary in this Section 6.2, in the
event that this Agreement is terminated pursuant to Section 6.1 hereof or
subsequent to a Material Adverse Change, the Company shall pay all out-of-pocket
expenses of the Advisors (including but not limited to the reasonable fees and
disbursements of EGS and reasonable travel costs) actually incurred in
connection with the transactions contemplated hereunder. The Company shall pay
all fees and expenses incident to the performance of or compliance with the
issuance of the Securities, including without limitation (a) all registration
and filing fees and expenses, including without limitation those related to
filings with the Commission, any Trading Market, any required filing with FINRA
by the placement agent, and in connection with applicable state securities or
Blue Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company and
counsel for Merck Global Health Innovation Fund, LLC, (e) reasonable fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (f) all
listing fees to be paid by the Company to the Trading Market.
 
45

--------------------------------------------------------------------------------

 
6.3            Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings (including without limitation that certain
Securities Purchase Agreement between the Company and the Purchasers dated as of
May 11, 2016), oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the applicable Closing, and without further consideration, the Company
will execute and deliver to the Purchasers such further documents as may be
reasonably requested in order to give practical effect to the intention of the
parties under the Transaction Documents.
6.4            Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address as set forth on the signature
pages attached hereto at or prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address as set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
6.5            Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and Purchasers holding at least 67%
in interest of the shares of Common Stock and the shares of Preferred Stock,
determined as a single class on an as-converted basis, then outstanding and
beneficially owned by the Purchasers in the aggregate as of such date, or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought, provided that if any amendment, modification or waiver
disproportionately and adversely impacts a Purchaser (or group of Purchasers),
the consent of such disproportionately impacted Purchaser (or group of
Purchasers) shall also be required. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any proposed amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Purchaser relative to the comparable rights and obligations of the other
Purchasers shall require the prior written consent of such adversely affected
Purchaser. Any amendment effected in accordance with this Section 6.5 shall be
binding upon each Purchaser and holder of Securities and the Company.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Purchasers under Article V may be given by Purchasers holding at least a
majority of the Registrable Securities to which such waiver or consent relates.
 
46

--------------------------------------------------------------------------------

6.6            Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
6.7            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided (i) such
transferor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of (x) the name
and address of such transferee or assignee and (y) the Registrable Securities
with respect to which such registration rights are being transferred or
assigned, (iii) following such transfer or assignment, the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws, (iv) such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Purchasers” and (v)
such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
6.8            No Third-Party Beneficiaries. The Advisors shall be the third
party beneficiaries of the representations and warranties of the Company in
Section 3.1 and the representations and warranties of the Purchasers in Section
3.2. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 4.8, 4.9 and this Section 6.8.
6.9            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an Action or Proceeding to
enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.8, the prevailing party in such
Action or Proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.
 
47

--------------------------------------------------------------------------------

 
6.10            Survival of Representations and Warranties. The representations
and warranties contained herein shall survive the applicable Closing and the
delivery of the Securities for the applicable statute of limitations.
6.11            Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
6.12            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
6.13            Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, and
such Purchaser is prejudiced thereby, then such Purchaser may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, that in the case
of a rescission of a conversion of Preferred Stock or an exercise of a Warrant,
the applicable Purchaser shall be required to return any partial delivery of
shares of Common Stock subject to any such rescinded exercise notice
concurrently with the return to such Purchaser of the aggregate exercise price
paid to the Company for such shares and the restoration of such Purchaser’s
right to acquire such shares pursuant to such Purchaser’s Warrant (including,
issuance of a replacement warrant certificate evidencing such restored right).
6.14            Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
the execution by the holder thereof of a customary lost certificate affidavit of
that fact. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.
6.15            Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any Action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
48

--------------------------------------------------------------------------------

 
6.16            Adjustments in Share Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to the applicable Closing, each reference in any Transaction Document to a
number of shares or a price per share shall be amended to appropriately account
for such event.
6.17            Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through EGS.
EGS does not represent any of the Purchasers and only represents the Advisors.
The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers.
6.18            Indemnity of Advisors. Each party hereto agrees for the express
benefit of the Advisors, their respective affiliates and representatives that:
(a)    Neither the Advisors nor any of their respective affiliates or
representatives (i) have any duties or obligations other than those specifically
set forth herein or in the engagement letter, dated February 26, 2016 between
the Company and the Advisors (the “Engagement Letter”) or (ii) shall be liable
(x) for any action taken, suffered or omitted by the Advisors in good faith and
reasonably believed to be authorized or within the discretion or rights or
powers conferred upon it by the Transaction Documents or (y) for anything with
the Advisors may do or refrain from doing in connection with any Transaction
Document, except for an Advisor’s own willful misconduct or bad faith or that of
its affiliates or representatives.
(b)    The Advisors and any of their respective affiliates or representatives
shall be entitled to (i) rely on, and shall be protected in acting upon any
certificate, instrument, opinion, notice, letter or any other document or
security delivered to any of them by or on behalf of the Company and (ii) be
indemnified by the Company for acting as Advisors hereunder pursuant to the
indemnification provisions set forth in the Engagement Letter, which are hereby
incorporated by reference herein.
6.19            Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
49

--------------------------------------------------------------------------------

 
6.20            Saturdays, Sundays, Holidays, etc.If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
6.21            Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.


6.22            WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.








[SIGNATURE PAGES FOLLOW]
 
 
 
 
50

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


OPGEN, INC.
 
 
 
Address for Notice:
708 Quince Orchard Road, Suite 160
Gaithersburg, MD 20878
 
By: /s/ Timothy C. Dec               
Name: Tim Dec
Title: Chief Financial Officer
 
Fax: 301-869-9684
     
With a copy to (which shall not constitute notice):
 
 
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Attn: Mary J. Mullany
 
 
 



 [SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
 Merck Global Health Innovation Fund, LLC
 
Signature of Authorized Signatory of Purchaser:     
/s/ William R. Taranto
 
Name of Authorized Signatory:
William R. Taranto
 
Title of Authorized Signatory:   
President
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):


 
Subscription Amount:
 $4,500,000.88   
 
Units:
 3,934,427
 
Beneficial Ownership Limitation applicable to Purchaser:
 
 
Underlying Shares:  
 3,934,427           (                       shares of Preferred Stock and the
remainder Common Stock)
 
Underlying Warrants:
 3,934,427
 
Warrant Shares:
 2,950,821
 
EIN Number:     
 

                              
 


[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
   jVen Capital, LLC
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Evan Jones  
 
Name of Authorized Signatory:
 Evan Jones  
 
Title of Authorized Signatory:   
 Managing Member
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):
 


 
Subscription Amount:
 $1,000,000.07
 
Units:
 874,317
 
Beneficial Ownership Limitation applicable to Purchaser:
 N/A
 
Underlying Shares:  
 874,317            (     0 shares of Preferred Stock and the remainder Common
Stock)
 
Underlying Warrants:
 874,317
 
Warrant Shares:
 655,738 
 
EIN Number:     
 

                              
 
                          


[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
Name of Purchaser:   
  Timothy C. Dec
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Timothy C. Dec
 
Name of Authorized Signatory:
 
 
Title of Authorized Signatory:   
 
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):


 
 
 
Subscription Amount:
 $50,000.18
 
Units:
 43,716 
 
Beneficial Ownership Limitation applicable to Purchaser:
 N/A
 
Underlying Shares:  
 43,716         (     0 shares of Preferred Stock and the remainder Common
Stock)
 
Underlying Warrants:
 43,716 
 
Warrant Shares:
 32,787
 
EIN Number:     
 

                              
 
          
[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
   Dr. Tim Harris
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Tim Harris  
 
Name of Authorized Signatory:
 Tim Harris  
 
Title of Authorized Signatory:   
 
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):


 
Subscription Amount:
 $50,000.18
 
Units:
 43,716 
 
Beneficial Ownership Limitation applicable to Purchaser:
 N/A
 
Underlying Shares:  
 43,716      (     0 shares of Preferred Stock and the remainder Common Stock)
 
Underlying Warrants:
 43,716 
 
Warrant Shares:
 32,787
 
EIN Number:     
 

                              
 




[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
  Kevin Krenitsky M.D.
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Kevin Krenitsky
 
Name of Authorized Signatory:
 
 
Title of Authorized Signatory:   
 
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):
 
 

 
 
Subscription Amount:
 $50,000.18
 
Units:
 43,716 
 
Beneficial Ownership Limitation applicable to Purchaser:
 N/A
 
Underlying Shares:  
 43,716           (     0 shares of Preferred Stock and the remainder Common
Stock)
 
Underlying Warrants:
 43,716 
 
Warrant Shares:
 32,787
 
EIN Number:     
 

                              




[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
  Robert McG. Lilley
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Robert McG. Lilley
 
Name of Authorized Signatory:
 
 
Title of Authorized Signatory:   
 
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):


 
 
Subscription Amount:
 $140,000.72
 
Units:
 122,405
 
Beneficial Ownership Limitation applicable to Purchaser:
 N/A
 
Underlying Shares:  
 122,405         (     0 shares of Preferred Stock and the remainder Common
Stock)
 
Underlying Warrants:
 122,405
 
Warrant Shares:
 91,804
 
EIN Number:     
 

                              
                             

 




[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
Name of Purchaser:   
  Albert J. Risdorfer
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Albert J. Risdorfer
 
Name of Authorized Signatory:
 
 
Title of Authorized Signatory:   
 
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):


 
 
 
Subscription Amount:
 $50,000.18
 
Units:
 43,716 
 
Beneficial Ownership Limitation applicable to Purchaser:
 N/A
 
Underlying Shares:  
 43,716           (     0 shares of Preferred Stock and the remainder Common
Stock)
 
Underlying Warrants:
 43,716 
 
Warrant Shares:
 32,787
 
EIN Number:     
 

                              
 
 


[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
  Vadim M. Sapiro
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Vadim M. Sapiro
 
Name of Authorized Signatory:
 
 
Title of Authorized Signatory:   
 
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 
 
Address for Notice to Purchaser:
 

                              
 
 


Address for Delivery of Securities to Purchaser
(if not same as address for notice):


 
 
Subscription Amount:
 $15,000.28
 
Units:
 13,115 
 
Beneficial Ownership Limitation applicable to Purchaser:
 N/A
 
Underlying Shares:  
 13,115      (     0 shares of Preferred Stock and the remainder Common Stock)
 
Underlying Warrants:
 13,115 
 
Warrant Shares:
 9,837
 
EIN Number:     
 

                              
                             
 




[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
  Sabby Healthcare Master Fund, Ltd.
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Robert Grundstein 
 
Name of Authorized Signatory:
 Robert Grundstein 
 
Title of Authorized Signatory:   
 COO of Purchaser’s Investment Manager
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 

                              
 
 
Address for Notice to Purchaser:
 
 
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 
 


 
Subscription Amount:
 $3,000,001.35
 
Units:
 
 2,622,952 @ $1.14375 per Unit
 
Beneficial Ownership Limitation applicable to Purchaser:
 4.99% Warrant / 9.99% Preferred    
 
Underlying Shares:
 2,622,952              (   2,309,428 shares of Preferred Stock and the
remainder, 313,524 shares, Common Stock)
 
Underlying Warrants:
 2,622,952 (each for 0.75 shares)                   
 
Warrant Shares:
 1,967,214             5 yr. struck @ $1.3125
 
EIN Number:     
 

                              
 
 




[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES, OPGEN, INC.
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
Name of Purchaser:   
  Sabby Volatility Warrant Master Fund, Ltd.
 
Signature of Authorized Signatory of Purchaser:     
 /s/ Robert Grundstein 
 
Name of Authorized Signatory:
 Robert Grundstein 
 
Title of Authorized Signatory:   
 COO of Purchaser’s Investment Manager
 
Email Address of Authorized Signatory:
 
 
Facsimile Number of Authorized Signatory: 
 

                              
 
 
Address for Notice to Purchaser:
 
 
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 
 

 
Subscription Amount:
 $1,500,000.68 
 
Units:
 1,311,476 @ $1.14375 Per Unit 
 
 Beneficial Ownership Limitation applicable to Purchaser:
 
 4.99%
 
Underlying Shares:
 1,311,476                    (    0 shares of Preferred Stock and the remainder
Common Stock)
 
Underlying Warrants:
 1,311,476 (each for 0.75 shares)   
 
Warrant Shares:
 983,607             5 yr. struck @ $1.3125
 
EIN Number:     
 

                              
                                                                                             








[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

Exhibits
 
 
A
B-1
B-2
B-3
B-4
C-1
C-2
D
E
F
G
Instruction Sheet for Purchasers
Stock Certificate Questionnaire
Registration Statement Questionnaire
Certificate for Investors
Securities Delivery Instructions
Opinion of Company Corporate Counsel, Primary Closing Date
Opinion of Company Corporate Counsel, Secondary Closing Date
Plan of Distribution
Company Transfer Agent Instructions
Lock-Up Agreement
Form of Warrant
 
 
 
 
 
 
 


 
 
 
 